United States Court of Appeals
                       For the First Circuit

No. 17-1635

                           ROBERT KANDO,

                       Plaintiff, Appellant,

                                 v.

           RHODE ISLAND STATE BOARD OF ELECTIONS ET AL.,

                       Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

         [Hon. John J. McConnell, Jr., U.S. District Judge]


                               Before

                      Kayatta, Circuit Judge,
                    Souter, Associate Justice,
                     and Selya, Circuit Judge.


     Richard A. Sinapi for appellant.
     Adam J. Sholes, Assistant Attorney General, with whom Kate
Brody, Special Assistant Attorney General, was on brief, for
appellees.



                          January 22, 2018




     
      Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
            SELYA,   Circuit   Judge.     This    case      begins   with     a

termination.   Plaintiff-appellant Robert Kando, a quondam employee

of the Rhode Island State Board of Elections (the Board), alleges

in relevant part that his constitutional rights were violated by

the manner in which his employment was brought to an abrupt end.

Concluding that the plaintiff had not shown a deprivation of any

constitutionally protected interest, the district court granted

the Board's motion for judgment on the pleadings with respect to

the plaintiff's claims under 42 U.S.C. § 1983.                Although our

reasoning differs somewhat from that of the district court, we

affirm.

I.   BACKGROUND

            Since this case was decided on a motion for judgment on

the pleadings, see Fed. R. Civ. P. 12(c), we assume the accuracy

of   the   well-pleaded   facts   adumbrated     in   the    complaint      and

"supplement those facts by reference to documents incorporated in

the pleadings," Jardín De Las Catalinas Ltd. P'ship v. Joyner, 766

F.3d 127, 130 (1st Cir. 2014). The plaintiff served as the Board's

executive director from 2005 until his dismissal in August of 2016.

He asserts that his job performance during the first eight years

of his tenure was efficient, effective, and devoid of controversy.

As time progressed, personality conflicts with new Board members

led to animosity, acrimony, and criticism of the plaintiff's job




                                  - 2 -
performance.     In the plaintiff's view, this dissatisfaction often

stemmed from matters over which the plaintiff had little control.

              At some point prior to January 11, 2016, the Board

tentatively decided to terminate the plaintiff's employment.               At

its January 11 meeting, though, the Board changed course and voted

to treat its previous termination decision as "null and void."

The Board proceeded to suspend the plaintiff without pay for

fifteen days and directed him to enroll in the next three semesters

of management courses at an educational facility of his choosing.

The Board stated that it would review the plaintiff's role as the

Board's executive director and his working relationship with its

members at the end of the third semester of coursework.                 Apart

from   this    statement,   nothing   in   the   minutes   of   the   meeting

indicates that the Board set a deadline for the plaintiff either

to enroll in or to complete the required courses.

              Eight days later, the Board sent the plaintiff a letter

over the signature of its acting chair.            The January 19 letter

purported to summarize what had transpired at the January 11

meeting and elaborated on the "management courses" requirement.

The letter instructed the plaintiff to take two courses per

semester (starting "this month"), to notify the Board of his chosen

courses, and to keep the Board advised of his progress (by, for

example, informing the Board of grades received).               Among other

things, the letter also stated that, after the plaintiff had


                                  - 3 -
completed the third semester of management courses, his employment

status would be "subject to review by the Board."

             The complaint alleges that, by the time of the Board's

next meeting (March 16, 2016), the plaintiff had enrolled in

management courses at Johnson & Wales University (JWU).                  The

plaintiff concedes, however, that he did not enroll in these

courses prior to the end-of-January deadline limned in the January

19 letter (which he characterizes as arbitrary and unreasonable).

Noting that he had failed to enroll by the deadline, the Board

suspended him for six weeks without pay.

             On August 31, 2016, the Board held a special meeting.

Without allowing the plaintiff to speak, the Board voted to

terminate his employment.        At that time, the plaintiff was still

enrolled at JWU and had not yet completed the required three

semesters of management courses.

             The plaintiff repaired to the federal district court and

brought suit against the Board and its members.              His complaint

contained an array of claims under both federal and state law,

including (as relevant here) claims for alleged deprivation of due

process under 42 U.S.C. § 1983.          After answering the complaint,

the defendants moved for judgment on the pleadings.              See Fed. R.

Civ. P. 12(c).         With respect to the section 1983 claims, the

defendants    argued    that   because   the   plaintiff   was   an   at-will

employee, the Board had every right to cashier him at the August


                                   - 4 -
31 meeting.        The district court agreed, finding that the plaintiff

had failed to establish a cognizable property interest in his

continued employment and that the absence of such a property

interest foreclosed all of his section 1983 claims.                  See Kando v.

R.I. Bd. of Elections, 254 F. Supp. 3d 335, 340 & n.4 (D.R.I.

2017).          Having   granted    judgment     for     the   defendants    on   the

plaintiff's         federal    claims,   the     court    declined   to     exercise

supplemental jurisdiction over the plaintiff's state-law claims

and dismissed those claims without prejudice.                  See id at 341; see

also       28   U.S.C.   §    1367(c).    After    unsuccessfully      moving     for

reconsideration, the plaintiff now appeals from the entry of

judgment on his federal claims.1

II.    ANALYSIS

                 We review the entry of judgment on the pleadings de novo.

See Pérez-Acevedo v. Rivero-Cubano, 520 F.3d 26, 29 (1st Cir.

2008).          In conducting this appraisal, we are not bound by the

district court's reasoning but, rather, may affirm the entry of

judgment on any ground made manifest by the record.                  See InterGen

N.V. v. Grina, 344 F.3d 134, 141 (1st Cir. 2003).

       A motion for judgment on the pleadings bears a strong family




       1
       We take no view of the plaintiff's state-law claims. The
district court dismissed those claims without prejudice, see
Kando, 254 F. Supp. 3d at 341, and the plaintiff has not argued
that we should reverse that dismissal if we do not revive the
federal claims.


                                         - 5 -
resemblance to a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), and these two types of motions are treated in

much the same way.      See Aponte-Torres v. Univ. of P.R., 445 F.3d

50, 54 (1st Cir. 2006).      Consequently, we take the well-pleaded

facts and the reasonable inferences therefrom in the light most

favorable to the nonmovant (here, the plaintiff).            See R.G. Fin.

Corp. v. Vergara-Nuñez, 446 F.3d 178, 182 (1st Cir. 2006).                 In

addition, our review may include facts drawn from documents "fairly

incorporated" in the pleadings and "facts susceptible to judicial

notice."     Id.   Withal, any new facts contained in the answer, to

which no responsive pleading by the plaintiff is required, are

deemed denied.     See id.

             When all is said and done, this standard requires us to

"separate wheat from chaff; that is, [to] separate the complaint's

factual allegations (which must be accepted as true) from its

conclusory    legal   allegations    (which   need    not   be    credited)."

Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012).

Judgment on the pleadings should be allowed only if the properly

considered    facts   conclusively    establish      that   the   movant   is

entitled to the relief sought.        See R.G. Fin. Corp., 446 F.3d at

182.

             The statutory anchor for the plaintiff's federal claims

is 42 U.S.C. § 1983, which provides that "[e]very person who, under

color of any statute, ordinance, regulation, custom, or usage, of


                                    - 6 -
any State . . . , subjects, or causes to be subjected, any citizen

of the United States . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured."              Refined to bare essence,

section 1983 affords a private right of action in favor of persons

whose federally assured rights are abridged by state actors.                See

Evans v. Avery, 100 F.3d 1033, 1036 (1st Cir. 1996).                 Here, the

plaintiff's       principal    section   1983      claim   alleges   that   the

defendants violated the Due Process Clause, see U.S. Const. amend.

XIV, § 1, by depriving him of his employment without due process

of law.    His second section 1983 claim alleges that the defendants

violated    the    Due    Process   Clause    by   stigmatizing   him   without

providing an opportunity for a name-clearing hearing.                We examine

these claims sequentially.

                    A.     The Loss-of-Employment Claim.

            We start with the plaintiff's claim that he was deprived

of his employment without due process of law.               In order to mount

a successful due process claim stemming from the loss of public

employment, an employee must demonstrate that he has a cognizable

property interest in his continued employment.             See Bd. of Regents

v. Roth, 408 U.S. 564, 570-71 (1972); Perry v. Sinderman, 408 U.S.

593, 599 (1972).         That interest must be rooted in state law.         See

Roth, 408 U.S. at 577.




                                      - 7 -
             The Supreme Court has made pellucid that cognizable

property interests may come in various shapes and sizes.            See id.

at 576; Goldberg v. Kelly, 397 U.S. 254, 262 n.8 (1970).                It is,

however, a sine qua non that an action for deprivation of property

without due process must include a showing that state law protects

the identified property right.         See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 538 (1985); Roth, 408 U.S. at 577.

Therefore, an inquiring court must determine whether a particular

plaintiff has a constitutionally protected property interest "by

reference to state law." Bishop v. Wood, 426 U.S. 341, 344 (1976).

Even so, whether a given property interest rises to a level

sufficient to trigger due process protections remains a federal

question.    See Acevedo-Feliciano v. Ruiz-Hernández, 447 F.3d 115,

121 (1st Cir. 2006).

             Viewed against this backdrop, it is readily apparent

that,   to   prevail   on    his   deprivation-of-property      claim,     the

plaintiff must show that he "had a legitimate claim of entitlement

to   continued   employment     arising     out   of   Rhode   Island    law."

Ventetuolo v. Burke, 596 F.2d 476, 480 (1st Cir. 1979).                 Such a

claim may be established by reference to a state "statute, policy,

rule, or contract."         Wojcik v. Mass. State Lottery Comm'n, 300

F.3d 92, 101 (1st Cir. 2002).

             Here, the plaintiff faces a steep uphill climb.             Rhode

Island law denominates most positions in the state service as


                                    - 8 -
either    "classified"          or     "unclassified,"       and    all        "[e]lection

officials        and       employees"       are   categorized       as     unclassified

employees.        R.I. Gen. Laws § 36-4-2(a)(12).                  Making the matter

doubly    clear,       a    separate    statute,      R.I.   Gen.       Laws    §   17-7-6,

explicitly places the plaintiff's position in the unclassified

service.2    The Rhode Island Supreme Court repeatedly has held that

unclassified employees serve at the pleasure of the appointing

authority and ordinarily can be dismissed for any reason other

than a discriminatory one.              See Blanchette v. Stone, 591 A.2d 785,

787-88 (R.I. 1991); Salisbury v. Stone, 518 A.2d 1355, 1359 (R.I.

1986); Lynch v. Gontarz, 386 A.2d 184, 187 (R.I. 1978).                               As a

result, an unclassified state employee is generally deemed an at-

will employee and, as such, lacks a reasonable expectation of

continued    employment.             See    Blanchette,      591    A.2d       at   787-88;

Salisbury, 518 A.2d at 1360.

             The        plaintiff       argues      that,    notwithstanding            his

unclassified status, he had a protected property interest in his

continued employment.                To begin, he asserts that the Board's

actions     at    its      January     11   meeting    created      a    contract      that

guaranteed him continued employment while he was pursing the

required management courses.                 This assertion runs headlong into




     2It is undisputed that the official title of the plaintiff's
executive director position is "secretary" of the Board, and
section 17-7-6 refers specifically to this job title.


                                            - 9 -
the pronouncements of the Rhode Island Supreme Court, which has

held that "alleged . . . promises [of continued employment], even

if presumed to have been made, cannot, as a matter of law, expand

the limits imposed by the Legislature upon the termination rights

of unclassified state employees."      Salisbury, 518 A.3d at 1358;

accord Donnelly v. Almond, 695 A.2d 1007, 1009 (R.I. 1997); Gibbons

v. State, 694 A.2d 664, 665 (R.I. 1997); see also Hawkins v. R.I.

Lottery Comm'n, 238 F.3d 112, 114 (1st Cir. 2001).       Since any

promises made by the Board could not have overridden the statutory

designation of the plaintiff's position, his suggestion that the

Board somehow modified his at-will status is doomed to failure:

even if the Board had meant to offer the plaintiff a contractual

guarantee of continued employment, it lacked the authority (actual

or apparent) to do so.3 See Ventetuolo, 596 F.2d at 481; Salisbury,

518 A.2d at 1358.

          In an effort to blunt the force of this reasoning, the

plaintiff serves up a salmagundi of counter-arguments.    First, he

invokes a statutory provision directed to the Rhode Island Council

on Elementary and Secondary Education (the Council), which allows


     3 In all events, the minutes of the January 11 meeting
(incorporated by reference in the complaint) are conspicuously
silent on the issue of whether the Board intended to alter the
plaintiff's at-will employment status for the duration of his
college coursework. The minutes merely state that after he has
completed his three semesters, the Board will conduct a review of
the plaintiff's employment and working relationship with the
Board.


                              - 10 -
the Council to enter into an employment contract of up to three

years with an employee in the unclassified service.          See R.I. Gen.

Laws § 16-60-6.      His argument, in effect, is that the Board

possesses comparable authority.

            We have seen this movie before: in Hawkins, 283 F.3d at

114, we rejected an attempt to extend similar statutory provisions

to the Rhode Island Lottery Commission.        The same result obtains

here: section 16-60-6 is employee-specific and is limited to a

single   position   (namely,    the   Commissioner    of   Elementary    and

Secondary Education).      It has no application to other state

employees, let alone to employees of the Board.              Nor has the

plaintiff    identified   any   analogous   statute    authorizing      term

contracts for any Board employees.

            So, too, the plaintiff's attempt to draw sustenance from

a line of Rhode Island Supreme Court decisions that includes

Castelli v. Carcieri, 961 A.2d 277 (R.I. 2008), and DeCecco v

State, 593 A.2d 1342 (R.I. 1991), is unavailing.              Those cases

involve the employment rights of deputy sheriffs, and deputy

sheriffs are sui generis under Rhode Island law: though within the

unclassified service, deputy sheriffs have been granted special

statutory protections by the Rhode Island General Assembly.             See

R.I. Gen. Laws § 42-29-1; see also Castelli, 961 A.2d at 280-81

(discussing appointment of deputy sheriffs); DeCecco, 593 A.2d at

1343-44 (noting that deputy sheriffs are statutorily entitled to


                                 - 11 -
a "greater panoply of rights than are most unclassified employees

who serve at will").             The General Assembly has not enacted any

comparable      protections          for    the     employment       rights    of    Board

employees.

             Next,      the    plaintiff         suggests     that    another       statute

indicates that only employment contracts of more than three years

in   duration     are    forbidden         for    employees    in    the    unclassified

service.    See R.I. Gen. Laws § 36-16-1.                 In the plaintiff's view,

the Board had plenary authority to enter into an employment

contract of any shorter length.                  The statute, though, cannot bear

the weight that the plaintiff loads upon it.

             Section 36-16-1 prohibits state agencies from entering

into "a contract term in excess of three (3) years" with anyone

"upon termination of employment."                  This provision, properly read,

precludes state agencies (including the Board) from entering into

contracts    of     more      than   three       years   in   duration      with    former

employees.      We have said before that "irony is no stranger to the

law," Amanullah v. Nelson 811 F.2d 1, 18 (1st Cir. 1987), and that

is   true   here:    although        this    statute     might      now    apply    to   the

plaintiff should he seek future employment with the Board, it has

no application to the plaintiff's employment rights before he was

cashiered.      Consequently, section 36-16-1 offers the plaintiff no

hope of sanctuary on the facts of this case.




                                           - 12 -
              Finally, the plaintiff adverts to dictum that suggests

some possible play in the joints with respect to unclassified

employees.     See Lynch, 386 A.2d at 188 (assuming — in case brought

by unclassified employee — that "a property interest in employment

can, of course, be created . . . by an implied contract," but

declining to reach implied contract issue because it had not been

raised below); see also Ventetuolo v. Burke, 470 F. Supp. 887, 892

(D.R.I. 1978) (assuming, without deciding, that the presumption of

at-will   employment     status    for       unclassified         employees    "can   be

rebutted by evidence that a fixed term was intended").                        The Lynch

court's dictum reflects an understandable caution not to prejudge

scenarios not squarely presented in a given case.                    But even though

such   caution     is   commendable,         "a    dictum    is    not    a   holding."

Microsys. Software, Inc. v. Scandinavia Online AB, 226 F.3d 35, 40

(1st   Cir.    2000).     More    to    the       point,    dictum   concerning       the

operation of state law cannot trump explicit holdings of a state's

highest   court,    which   have       not    been    overruled,         abrogated,   or

narrowed in any pertinent respect.                See id.; see also Arcam Pharm.

Corp. v. Faria, 513 F.3d 1, 3 (1st Cir. 2007).                       The decision in

Lynch predated the decision in Salisbury, 518 A.2d at 1355, and

the dictum relied upon by the plaintiff is flatly contradicted by

the well-reasoned holding in Salisbury.                    We conclude, therefore,




                                       - 13 -
that the Lynch dictum cannot rescue the plaintiff's loss-of-

employment claim.4

              The short of it is that the plaintiff, as an unclassified

employee simpliciter, served at the pleasure of the Board and had

no reasonable expectation of continued public employment.        Thus,

he has failed to allege facts sufficient to show a constitutionally

protected property interest in his job.         See Roth, 408 U.S. at

578.       On this record, then, the district court's disposition of

the plaintiff's loss-of-employment claim must be upheld.5

                      B.   The Stigmatization Claim.

              The plaintiff has a second federal claim. He submits

that the Board stigmatized him through public shaming, discipline,

and the eventual termination of his employment, without giving him

an opportunity for a name-clearing hearing. This conduct, he says,


       4
       If what the plaintiff really is seeking is for this court
to blaze a new trail in Rhode Island jurisprudence, he has come to
the wrong place.    State courts possess concurrent jurisdiction
over section 1983 claims, see Felder v. Casey, 487 U.S. 131, 139
(1988), and had the plaintiff desired to effectuate a change in
existing Rhode Island law, a state-court forum would have been
better-suited to the task. Federal courts have a long history of
reluctance to expand the frontiers of state law. See, e.g., Kassel
v. Gannett Co., 875 F.2d 935, 950 (1st Cir. 1989) (explaining that
when a plaintiff chooses "to reject a state-court forum in favor
of a federal forum, he is in a perilously poor position to grumble
when we follow existing state precedent").
     5 As part of his asseverational array, the plaintiff contends

that the district court decided this case on a ground that was
neither briefed nor argued by the parties. This contention depends
on what the plaintiff perceives to be the district court's reliance
on the Board's January 19 letter. Because our reasoning does not
rest in any way on that letter, we need not pursue the point.


                                  - 14 -
transgressed his rights under the Due Process Clause and, thus,

supports a cause of action under section 1983.        The district court

concluded that the lack of a constitutionally protected property

interest frustrated this claim.       See Kando, 254 F. Supp. 3d at 340

n.4.

             We do not agree with the district court's rationale.

Even where, as here, a public employee has no constitutionally

protected property interest in continued government employment,

there are circumstances in which his dismissal may so damage his

reputation that his liberty interest, separately protected under

the Due Process Clause, is infringed.       See Paul v. Davis, 424 U.S.

693, 708-09 (1976); Burton v. Town of Littleton, 426 F.3d 9, 14

(1st Cir. 2005).        In such instances, the Constitution requires

that the employer afford the ex-employee an opportunity to dispute

the stigmatizing allegations and clear his name.               See Codd v.

Velger, 429 U.S. 624, 627-28 (1977) (per curiam); Wojcik, 300 F.3d

at 103.

             Despite its imperfect rationale, the district court's

conclusion that the plaintiff's complaint did not make out a viable

stigmatization claim is unimpugnable.        A name-clearing hearing is

not available on demand: "defamation, even from the lips of a

government     actor,    does   not   in   and   of   itself    transgress

constitutionally assured rights."          Pendleton v. Haverhill, 156




                                  - 15 -
F.3d 57, 62-63 (1st Cir. 1998); see Bishop, 426 U.S. at 349 & n.13;

Silva v. Worden, 130 F.3d 26, 32 (1st Cir. 1997).

          A plaintiff who pursues a stigmatization claim against

a public employer must satisfy a five-part test.    The challenged

statements must be false, they must have seriously damaged the

employee's reputation and standing in the community, they must

have been intentionally publicized by the government employer,

they must have been made in conjunction with the employee's

termination, and the government must have denied the employee's

post-termination request for a name-clearing hearing.   See Bishop,

426 U.S. at 348-49; Buntin v. City of Boston, 813 F.3d 401, 406

(1st Cir. 2015); Wojcik, 300 F.3d at 103.

          As this case comes to us on a motion for judgment on the

pleadings, we turn to the complaint's factual allegations to

determine if these five criteria have been met. See García-Catalán

v. United States, 734 F.3d at 100, 103 (1st Cir. 2013).        Two

paragraphs of the complaint provide the basis for the plaintiff's

deprivation-of-liberty claim.6   We reprint them in their entirety:

          46. At all relevant times, the Board and
          Defendant Members thereof routinely and
          regularly portrayed Plaintiff's role and
          actions in various controversies inaccurately
          and falsely.

     6 While a third paragraph (paragraph 50) also relates to this
claim, that paragraph is limited to a statement of the damages
that the plaintiff allegedly sustained in consequence of the
stigmatization. No useful purpose would be served by reprinting
those allegations here.


                              - 16 -
          47. Further, after defaming and tarnishing him
          and his reputation, the Board denied Plaintiff
          a full and fair opportunity to respond and
          clear his name and reputation.

The complaint does not disclose what statements were actually made.

Nor does it say when the challenged statements were voiced.

          Taken in the light most favorable to the plaintiff, see

R.G. Fin. Corp., 446 F.3d at 182, these flimsy averments make out

a bareboned allegation that false statements were made.    But these

averments tell us no more than that the defendants portrayed the

plaintiff's role in various controversies in an inaccurate light.

Short of sheer guesswork, there is no way for us to glean whether

the statements at issue were sufficiently stigmatizing to impact

the plaintiff's liberty interest.   There must be more meat on the

bones — and it was the plaintiff's obligation to put it there.

See Bishop, 426 U.S. at 350; Roth, 408 U.S. at 573.       After all,

even statements that suggest that an employee was incompetent, not

good at his job, or inattentive to duty do not rise to the level

of seriousness sufficient to trigger constitutional interests.

See Wojcik, 300 F.3d at 103.

          At any rate, the plaintiff's claim founders because he

never alleged that the challenged statements were intentionally

publicized or disseminated by the Board.   This omission is fatal:

to give rise to a stigmatization claim, the employer must have

taken deliberate steps to publicize or disseminate the false


                               - 17 -
statements.    See Silva, 130 F.3d at 32-33.          Water-cooler gossip,

widespread rumors, and random leaks will not suffice to prove the

required element.      See id.   As we have said, "it takes a more

formal statement to constitute publication."           Burton, 426 F.3d at

15; see Beitzell v. Jeffrey, 643 F.3d 870, 879 (1st Cir. 1981)

(finding a "world of difference" between rumors and official

charges made publicly).

            If more were needed — and we do not think that it is —

the    plaintiff's   stigmatization    claim   also    fails   because   his

complaint never alleges that the challenged statements were made

in conjunction with his termination.      Although he alleges that the

Board "routinely and regularly" portrayed him in a false and

inaccurate manner, that is not the same as alleging that those

depictions were either directly connected to his dismissal or

uttered in the course of that dismissal.        See Wojcik, 300 F.3d at

103; see also Roth, 408 U.S. at 573.           Such a link between the

allegedly    defamatory   statements    and    the    termination   of   the

plaintiff's employment is a necessary element of a stigmatization

claim.    See Buntin, 813 F.3d at 407; see also Roth, 408 U.S. at

573.

            At the expense of carting coal to Newcastle, we note

that a request for a name-clearing hearing is likewise an essential

element of a stigmatization claim.        See Buntin, 813 F.3d at 407.

In this instance, the plaintiff does not allege that he ever asked


                                 - 18 -
for a name-clearing hearing.    Although the complaint asserts that

he was denied a "full and fair opportunity to respond and clear

his name and reputation," it does not indicate that he requested

such a hearing.7

            The plaintiff suggests that we should read between the

lines and assume that he can prove the various elements needed for

a successful stigmatization claim.       But to survive a motion for

judgment on the pleadings — just as to survive a motion to dismiss

— the allegations of the complaint must be plausible on their face.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       Those factual

allegations contained in the complaint cannot be "meager, vague,

or conclusory," leaving the plaintiff's claim largely within the

realm of conjecture.   SEC v. Tambone, 597 F.3d 436, 442 (1st Cir.

2010) (en banc).    Here, the plaintiff has failed to carry this

burden: he has not alleged sufficient facts to make his claim

plausible    (as   opposed     to   theoretical   or   speculative).

Accordingly, the district court did not err in granting the

defendants' motion for judgment on the pleadings.




     7To be sure, the complaint does allege that the plaintiff
unsuccessfully requested an opportunity to speak before he was
terminated. The complaint does not suggest, though, that he asked
for a name-clearing hearing at any time after he was terminated.


                                - 19 -
III. CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                               - 20 -